Exhibit B

Case 2:18-cv-01755-PP_ Filed 11/05/18 Page 1of3 Document 1-2
PERSONAL AND CONFIDENTIAL

PO Box 10354

Des Moines, IA 50306-0354

OC

 

«ACCOUNT NUMBER: | XXXXXXXXXXXX4761
NCI ID: 621
ACCOUNT BALANCE: | $1,230.98
\.__ AMOUNT ENCLOSED:

24-hour account access: Attps://

 

07596

 

 

 

 

 

t.ncirm.

 

002/C90/C90/12/04/2017/WI o Change of address: Print New Address on Back ed
REMIT TO: a
Hage El aeane Legere et Ae fyedg gf GAME oga fag fy
NATIONWIDE CREDIT, INC.
PO Box 14581
Qpeetga bed Laffey da faa ye eee tdag hag PAU pate Us Des Moines IA 50306-3581
70027-4C

Elizabeth A Wood
3201 S LAKE DR APT 105
Saint Francis W! 53235-3701

  
 

ee NEBr sseco Uisseisices tn eMi:E sta ciatalaccleR sia) est MM ROT a Ol Tate Meld TT VEO CIA NEL CBs RU Mzcclssia oe Cee lChSE- Tels RTT Nee)

Nationwide Credit, inc.

 

 

 

 

myaccount.ncirm.com

> 24-hour Access

> Make or
Reschedule a
Payment

> Change Your
Contact
Information

>Tell Us How You
Would Like Us to

 

.:. :

ei oN RS ROM CRMC m om lien culmea ct ua ieee Rel

 
 

 
 

Nationwide Credit, Inc. Current Creditor: CHASE BANK USA, NA.

   

PO Bex 14581 50306-3881 Account Number: XXXXXXXXXXXX4761
es Moines, - ; :
Monday-Thursday 9AM to 10PM ET, Friday 9AM to 7PM ET } Account Balance: $1,230.98

Date: 12/04/2017

1-866-428-0926
myaccount.ncirm.com

s Free selpizey Nationwide Credit, Inc. has a
aw BS a Better Guseness Sureau Rating of Ae

Your outstanding balance with the above referenced creditor is past due and has been referred to Nationwide Credit, Inc. for
collection. The Account Balance as of the date of this letter is shown above.

Unless you notify this office within thirty (30) days after receiving this notice that you dispute the validity of the debt, or
any portion thereof, this office will assume this debt is valid. If you notify this office in writing within thirty (30) days after
receiving this notice that the debt, or any portion thereof, is disputed, this office will obtain verification of the debt or
obtain a copy of a judgment against you and mail you a copy of such judgment or verification. Upon your written request
within thirty (30) days after receiving this notice, this office will provide you with the name and address of the original
creditor, if different from the current creditor.

At this time, we are pleased to present the following 2 options to resolve your account:

 

 

Option 1: Pay your Balance in a single payment
This option allows you to pay off your Account Balance by making a single payment for $1,230.98 on or before 04/10/2018.

Option 2: Pay a portion of your balance (Settlement - Opportunity to save 70%)
Pay 30% of your Account Balance by making a single payment in the amount of $369.29 on or before 01/10/2018. After
satisfaction of this payment, your account will be reported to the creditor as settled.

 

 

 

This demand for payment does not eliminate your right to dispute this debt or inquire for more information about this
debt. If you send a written notification to or otherwise notify this office, as described in the previous paragraphs, NCI will (a) cease
collection activities until such time as NCI obtains and sends you the verification as described in the above paragraphs and; {b)
extend the due date on these offers as long as the account remains referred to NCI by the creditor.

if we settle this debt with you for less than the full outstanding balance, Chase may offer you less favorable terms in the future for

 

 

 

 

Contact You some Chase products or services, or may deny your application.
>And More...
‘ Payment Methods: ‘
Secure Online Portal: Pay by phone: | Pay by Mail: Western Union Moneygram Bankwire
URL: irm.com Cail Toll free Send your check or money order to 1 (800) 225-5227 Company Name: Natio it, Inc.
Login with your NC! ID: 2: 1-866-428-0926 | NATIONWIDE CREDIT, INC. Code City: Money Nationwide Credit, Inc. | ABA#: 48
Password: Last 4 digits of your SSN PO Box 14581, Des Moines, IA 50306-3581 | Code State: GA Receiver Code: 2302 Acct #: 612
Reference: E621 Account #: 621 | Account: 621 | Re 621

 

 

 

 

 

Sincerely,

Nationwide Credit, Inc.

This communication is an attempt to collect a debt by a debt collector or consumer collection agency and any information obtained will be used

for that purpose.

 

Case 2:18-cv-01755-PP Filed 11/05/18 Page 2 of 3 Documegg 1-2

101217
 

 

 

 

 

 

 

 

 

 

 

rmstname | | | TT TTT TTT TPT TTT yi) mw [|

vstname | | | TTT TT TE TT TTT TT TTT

anoress | | TT TTT TIT TIT ITI TIT TITITTTittitiiititttttetiti
LITTITTITITTTTITITITITITTTItTitTitttittttitti ty

my 6h TUTTE TTT TT TT TTT TT TTT TI womeprone [ TT} (TT) CLIT

sare = [|_| ze [TTT j-CIlTT) workprone [ | | | [ | | |

 

THIS COMMUNICATION IS AN ATTEMPT TO COLLECT A DEBT BY A DEBT COLLECTOR OR CONSUMER
COLLECTION AGENCY AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

| ell Filed 11/05/18 Page 3 of 3 Document 1-2
